                          Case 1:18-cv-10222-PAE Document 2 Filed 11/02/18 Page 1 of 2
JS 44C/SDNY                                                                    CIVIL COVER SHEET
REV. 06/01/17
                        The JS--44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or
                        other papers as required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the
                        United States in September 1974, is required for use of the Clerk of Court for the purpose of initiating the civil docket sheet.



PLAINTIFFS                                                                                  DEFENDANTS
Hiscox Insurance Company, Inc.                                                              Curtis Bordenave and Business Moves Consulting, Inc., d/b/a Business
                                                                                            Moves, Khaled M. Khaled and ATK Entertainment, Inc.

ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER                                         ATTORNEYS (IF KNOWN)
Laura B. Dowgin, Esq.
Cozen O'Connor
45 Broadway Atrium, 16th Floor, New York, New York 10006
/?1?\_4,:;q_q77,:;
CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSE)
                         (DO NOT CITE JURISDICTIONAL STATUTES UNLESS DIVERSITY)

Complaint for Declaratory Judgment pursuant to 28 U.S.C. §2201(a)

                                                                                                                                                          Judge Previously Assigned
Has this action, case, or proceeding, or one essentially the same been previously filed in SONY at any time? No [Z]Yes                               D
If yes, was this case Vol.      D lnvol. D     Dismissed. No       O     Yes   D      If yes, give date _ _ _ _ _ _ _ _ _ _ & Case No. _ _ _ _ _ _ _ __

Is THIS AN INTERNATIONAL ARBITRATION CASE?             No@               Yes    D
(PLACE AN {x] IN ONE BOX ONLY)                                         NATURE OF SUIT
                                TORTS                                                                                       ACTIONS UNDER STATUTES



CONTRACT                        PERSONAL INJURY                PERSONAL INJURY              FORFEITURE/PENALTY              BANKRUPTCY                         OTHER STATUTES
                                                               I ] 367 HEALTHCARE/
[x] 110       INSURANCE         [ ] 310 AIRPLANE               PHARMACEUTICAL PERSONAL [ ] 625 DRUG RELATED                 [ ] 422 APPEAL
                                                                                                                                                               I J 375 FALSE CLAIMS
[] 120        MARINE            [ ]315AIRPLANE PRODUCT         INJURY/PRODUCT LIABILITY SEIZURE OF PROPERTY                          28 USC 158                [ ] 376 QUI TAM

                                                               [ ] 365 P~~~~~~~ l~i~~iTY
[] 130        MILLER ACT                 LIABILITY                                                                          [ ] 423 WITHDRAWAL                 [ ]400STATE
                                                                                                 21 USC 881
[] 140        NEGOTIABLE        [ ] 320 ASSAULT, LIBEL &                                                                             28 USC 157                         REAPPORTIONMENT
              INSTRUMENT                 SLANDER               ( ] 368 ASBESTOS PERSONAL ( J 59 0 OTHER                                                        [ ] 410 ANTITRUST
[] 150        RECOVERY OF       [ ] 330 FEDERAL                         INJURY PRODUCT                                                                         [ ] 430 BANKS & BANKING
              OVERPAYMENT &              EMPLOYERS'                     LIABILITY        PROPERTY RIGHTS                                                       [ ] 450 COMMERCE
              ENFORCEMENT                LIABILITY                                                                                                             [ ] 460 DEPORTATION
              OF JUDGMENT       [ ] 340 MARINE                 PERSONAL PROPERTY            [ ] 820 COPYRIGHTS                                                 [ ] 470 RACKETEER INFLU-
I J 151       MEDICARE ACT      I ] 345 MARINE PRODUCT                                      [ ] 830 PATENT                                                              ENCED & CORRUPT
I J 152       RECOVERY OF                LIABILITY             [ ) 370 OTHER FRAUD          [ ] 835 PATENT-ABBREVIATED NEW DRUG APPLICATION                             ORGANIZATION ACT
              DEFAULTED         I ] 350 MOTOR VEHICLE          [ ] 371 TRUTH IN LENDING                                                                                 (RICO)
              STUDENT LOANS     I ] 355 MOTOR VEHICLE                                       [ I 840 TRADEMARK                                                  [ ] 480 CONSUMER CREDIT
              (EXCL VETERANS)            PRODUCT LIABILITY                                                                  SOCIAL SECURITY                    ( ] 490 CABLE/SATELLITE TV
[ ) 153       RECOVERY OF       ( ] 360 OTHER PERSONAL
              OVERPAYMENT                INJURY                [ ] 380 OTHER PERSONAL       LABOR                           [   ]   861   HIA (1395ff)         ( ] 850 SECURITIES/
              OF VETERAN'S       [ I 362 PERSONAL INJURY •              PROPERTY DAMAGE                                     [   ]   862   BLACK LUNG (923)              COMMODITIES/
              BENEFITS                   MED MALPRACTICE       ( ] 385 PROPERTY DAMAGE      [ ] 710 FAIR LABOR              [   ]   863   DIWCIDIWW (405(g))            EXCHANGE
[] 160        STOCKHOLDERS                                              PRODUCT LIABILITY            STANDARDS ACT          [   ]   864   SSID TITLE XVI
              SUITS                                                                         [ I 720 LABOR/MGMT              [   ]   865   RSI (405(9))
[] 190        OTHER                                            PRISONER PETITIONS                     RELATIONS                                                [ I 890 OTHER STATUTORY
              CONTRACT                                         [ I 463 ALIEN DETAINEE       [ ) 740 RAILWAY LABOR ACT                                                   ACTIONS
[] 195        CONTRACT                                         I ] 510 MOTIONS TO           [ ) 751 FAMILY MEDICAL          FEDERAL TAX SUITS                  [ ] 891 AGRICULTURAL ACTS
              PRODUCT           ACTIONS UNDER STATUTES                  VACATE SENTENCE     LEAVE ACT (FMLA)
              LIABILITY                                                 28 use 2255                                      [ ] 870 TAXES (U.S. Plaintiff or
( ] 196   FRANCHISE             CIVIL RIGHTS                   ( J 530 HABEAS CORPUS        [ ] 790 OTHER LABOR                   Defendant)                   [ ] 893 ENVIRONMENTAL
                                                               ( I 535 DEATH PENALTY                 LITIGATION          [ J 871 IRS-THIRD PARTY                        MATTERS
                                ( ] 440 OTHER CIVIL RIGHTS
                                                               I I 540 MANDAMUS & OTHER     [ ] 791 EMPL RET INC                  26 USC 7609                  [ ] 895 FREEDOM OF
                                                                                                     SECURITY ACT (ERISA)                                               INFORMATION ACT
                                        (Non-Prisoner)
REAL PROPERTY                                                                                                                                                  [ I 896 ARBITRATION
                                I ] 441 VOTING                                              IMMIGRATION
                                                                                                                                                               [ ] 899ADMINISTRATIVE
[ J 210      LAND               ( ) 442 EMPLOYMENT             PRISONER CIVIL RIGHTS
             CONDEMNATION       I ] 443 HOUSING/                                         [ I 462 NATURALIZATION                                                   PROCEDURE ACT/REVIEW OR
[ ] 220      FORECLOSURE                 ACCOMMODATIONS        [ J 550 CIVIL RIGHTS               APPLICATION                                                     APPEAL OF AGENCY DECISION
[ I 230      RENT LEASE &       ( ] 445 AMERICANS WITH         [ I 555 PRISON CONDITION  [ J 465 OTHER IMMIGRATION                                               [ ] 950 CONSTITUTIONALITY OF
             EJECTMENT                   DISABILITIES -        [ ] 560 CIVIL DETAINEE             ACTIONS
                                                                                                                                                                 STATE STATUTES
[ I 240      TORTS TO LAND               EMPLOYMENT               CONDITIONS OF CONFINEMENT
[ I 245      TORT PRODUCT        ( ] 446 AMERICANS WITH
             LIABILITY                   DISABILITIES -OTHER
[ I 290      ALL OTHER           I ] 448 EDUCATION
             REAL PROPERTY




•         Check if demanded in complaint:

          CHECK IF THIS IS A CLASS ACTION
          UNDER F.R.C.P. 23
                                                                         DO YOU CLAIM THIS CASE IS RELATED TO A CIVIL CASE NOW PENDING IN S.D.N.Y.
                                                                         AS DEFINED BY LOCAL RULE FOR DIVISION OF BUSINESS 13?
                                                                         IF SO, STATE:

DEMAND $undetermined OTHER declaratory                                   JUDGE _ _ _ _ _ _ _ _ _ _ _ _ DOCKETNUMBER_ _ _ _ __

Check YES only if demanded in complaint
JURY DEMAND:           • YES       !RNO                                  NOTE: You must also submit at the time of filing the Statement of Relatedness form (Form IH-32).
                              Case 1:18-cv-10222-PAE Document 2 Filed 11/02/18 Page 2 of 2

    (PLACE AN x IN ONE BOX ONLY)                                                       ORIGIN
    [R] 1   Original         0   2   Removed from            O3   Remanded    0   4   Reinstated or      D 5 Transferred from D 6 Multidistrict                  D ? Appeal to District
                                                                                                                                                                       Judge from
                             •
            Proceeding               State Court                  from                Reopened                   (Specify District)          Litigation
                                                                                                                                             (Transferred)             Magistrate Judge
                                                                  Appellate
                                  a.   all parties represented    court
                                                                                                                                      D 8 Multidistrict Litigation (Direct File)
                             0    b.   At least one party
                                       is prose.
    (PLACE AN x IN ONE BOX ONLY)                                          BASIS OF JURISDICTION                                                    IF DIVERSITY, IND/CA TE
    0 1     U.S. PLAINTIFF        O2     U.S. DEFENDANT          O 3 FEDERAL QUESTION     [RJ4 DIVERSITY                                           CITIZENSHIP BELOW.
                                                                       (U.S. NOT A PARTY)

                                         CITIZENSHIP OF PRINCIPAL PARTIES (FOR DIVERSITY CASES ONLY)
             (Place an [X] in one box for Plaintiff and one box for Defendant)

                                       PTF    DEF                                                     PTF DEF                                                            PTF       DEF
    CITIZEN OF THIS STATE              [ ]1   [ ]1          CITIZEN OR SUBJECT OF A                   [ ]3[ ]3         INCORPORATED and PRINCIPAL PLACE                  [x] 5     [ ]5
                                                             FOREIGN COUNTRY                                           OF BUSINESS IN ANOTHER STATE

    CITIZEN OF ANOTHER STATE           [ ]2   [x] 2         INCORPORATED or PRINCIPAL PLACE           [ ]4[ ]4         FOREIGN NATION                                    [ ]6      [ ]6
                                                             OF BUSINESS IN THIS STATE


    PLAINTIFF(S) ADDRESS(ES) AND COUNTY(IES)
    Hiscox Insurance Company, Inc.
    104 South Michigan Av.- Suite 600
    Chicago, IL 60603
    Cook County


    DEFENDANT(S) ADDRESS(ES) AND COUNTY(IES)
    Curtis Bordenave and Business Moves Consulting, Inc.,                                              Khaled M. Khaled and ATK Entertainment, Inc
    d/b/a Business Moves                                                                               Miami, Florida
    17927 Windflower Way                                                                               Miami-Dade County
    Dallas, TX 75252
    Dallas County
    DEFENDANT(S) ADDRESS UNKNOWN
    REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME, I HAVE BEEN UNABLE, WITH REASONABLE DILIGENCE, TO ASCERTAIN
    THE RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS:




                                                                         COURTHOUSE ASSIGNMENT
    I hereby certify that this case should be assigned to the courthouse indicated below pursuant to Local Rule for Division of Business 18, 20 or 21.



    Check one:      THIS ACTION SHOULD BE ASSIGNE                                       •     WHITE PLAINS                            IR] MAN HATTAN
0   1D
     fJli                o ( tSIGNATUR ~ r,i=,...vr,cnP"'-ri::--rn                                           ADMITTED TO PRACTICE IN THIS DISTRICT
                                                                                                             [ I NO
                                                                                                             [)(] YES (DATE ADMITTED Mo.October Yr. 2014
    RECEIPT#                                                                                                 Attorney Bar Code # LD8588


    Magistrate Judge is to be designated by the Clerk of the Court.

    Magistrate Judge _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ is so Designated .

    Ruby J. Krajick, Clerk of Court by _ _ _ _ _ Deputy Clerk, DATED _ _ _ _ _ _ _ __

    UNITED STATES DISTRICT COURT (NEW YORK SOUTHERN)
